14-585
     Zhu v. Lynch
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A200 753 724
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   16th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   YONGWEN ZHU,
14            Petitioner,
15
16                  v.                                               14-585
17                                                                   NAC
18   LORETTA E. LYNCH,
19   UNITED STATES ATTORNEY GENERAL,1
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Joshua Bardavid, New York, New York.
24

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
     General Lorette E. Lynch is automatically substituted for former Attorney
     General Eric H. Holder, Jr. as Respondent.
1    FOR RESPONDENT:            Joyce R. Branda, Acting Assistant
2                               Attorney General; Katharine E.
3                               Clark, Senior Litigation Counsel;
4                               Christina J. Martin, Trial Attorney,
5                               Office of Immigration Litigation,
6                               U.S. Department of Justice,
7                               Washington, D.C.
8
9        UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review is

12   DENIED.

13       Petitioner Yongwen Zhu, a native and citizen of the

14   People’s Republic of China, seeks review of a February 4, 2014,

15   decision of the BIA affirming a March 27, 2012, decision of an

16   Immigration Judge (“IJ”) denying Zhu’s application for asylum,

17   withholding of removal, and relief under the Convention Against

18   Torture (“CAT”).   In re Yongwen Zhu, No. A200 753 724 (B.I.A.

19   Feb. 4, 2014), aff’g No. A200 753 724 (Immig. Ct. N.Y. City Mar.

20   27, 2012).    We assume the parties’ familiarity with the

21   underlying facts and procedural history in this case.

22       Under the circumstances of this case, we review the IJ’s

23   decision as supplemented by the BIA.   See Yan Chen v. Gonzales,

24   417 F.3d 268, 271 (2d Cir. 2005).   The applicable standards of

                                    2
1    review are well established.        See 8 U.S.C. § 1252(b)(4)(B); see

2    also Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

3    Zhu   did   not   challenge   the    pretermission   of   his   asylum

4    application as untimely, and explicitly waives his CAT claim

5    before this Court; accordingly, we address only Zhu’s challenge

6    to the agency’s denial of withholding of removal.

7          For applications such as Zhu’s, governed by the REAL ID Act

8    of 2005, the agency may, considering the totality of the

9    circumstances, base a credibility finding on an applicant’s

10   “demeanor, candor, or responsiveness” and inconsistencies in

11   his statements, so long as they reasonably support an inference

12   that he is not credible.      8 U.S.C. § 1158(b)(1)(B)(iii); see

13   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).          We

14   defer “to an IJ’s credibility determination unless, from the

15   totality of the circumstances, it is plain that no reasonable

16   fact-finder could make such an adverse credibility ruling.”

17   Xiu Xia Lin, 534 F.3d at 167.

18         Zhu claimed that he was arrested on June 28, 2009, and

19   released on July 2, 2009, when his parents paid a fine.          With

20   his application, Zhu submitted various records from China,

                                         3
1    including a detention certificate stating that he was detained

2    for disturbing the social order; a fine notice stating that he

3    was fined because of his participation in an underground

4    Catholic church; a fine certificate noting that Zhu had been

5    fined and paid the fine; and a fine receipt also showing that

6    Zhu had paid a fine.    Zhu testified inconsistently about what

7    documents he received from officials, when he received them,

8    and if they were given to him or his mother.         He testified at

9    one point that his mother had lost one of the documents, but

10   the document in question was part of the administrative record.

11   In short, Zhu’s testimony made clear that he was unaware of what

12   documents had been submitted to the immigration court, and what

13   those documents said.   Further, Zhu was inconsistent as to when

14   he went into hiding after his release from detention, why he

15   went into hiding, and when officials visited his home while he

16   was hiding.

17       Substantial   evidence   thus      supports   the   IJ’s   adverse

18   credibility determination, based on Zhu’s non-responsive and

19   inconsistent   testimony.     8       U.S.C.   § 1158(b)(1)(B)(iii).

20   Moreover, Zhu does not challenge the finding that his testimony

                                       4
1    was inconsistent, but argues that his inconsistent answers

2    resulted from “confusion.”    He elaborates no further, and his

3    explanation does not “demonstrate that a reasonable fact-finder

4    would be compelled to credit his testimony.”           Majidi v.

5    Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (internal quotations

6    omitted).

7        Zhu argues that the IJ erred because she failed to explain

8    why the independent evidence in the record did not rehabilitate

9    his credibility.   He specifically points to a medical record

10   stating that he was an outpatient at Fuzhou City Health Center

11   on July 2, 2009.   However, the IJ noted that she had considered

12   the medical record and gave it limited weight because it had

13   not been proven to be reliable.        The weight afforded to an

14   applicant’s evidence in immigration proceedings lies largely

15   within the discretion of the agency.    Xiao Ji Chen v. U.S. Dep’t

16   of Justice, 471 F.3d 315, 342 (2d Cir. 2006).     Zhu also argues

17   that the detention certificate, fine notice, fine certificate,

18   and fine receipt prove that he was detained in China on account

19   of his religious activity.     However, the IJ reasonably gave

20   these documents limited weight because Zhu was unfamiliar with

                                     5
1    their content, and could not explain when or where he received

2    them.

3        Finally, Zhu argues that even assuming he was not credible

4    as to his claim of past persecution, the IJ erred because she

5    accepted that Zhu was a practicing Catholic but did not consider

6    whether he had an independent well-founded fear of future

7    persecution on that basis.   However, the IJ specifically stated

8    that even if Zhu was “a practicing Catholic in the United States,

9    that alone is insufficient to show that he has a well-founded

10   fear of future persecution,” based on an analysis of the country

11   conditions evidence in the record.

12       For the foregoing reasons, the petition for review is

13   DENIED.

14                                 FOR THE COURT:
15                                 Catherine O=Hagan Wolfe, Clerk




                                    6